 
 
I 
111th CONGRESS
1st Session
H. R. 3701 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2009 
Ms. McCollum introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To establish the More Books for Africa Program to facilitate the donation, processing, shipping, and distribution of text and library books to African schools, libraries, community centers, and other centers of learning in partnership with United States-based entities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the More Books for Africa Act of 2009. 
2.FindingsCongress finds the following: 
(1)The World Bank and other donor organizations have determined that next to a good teacher, a good school book is the best and most cost-effective means of advancing education in African schools. 
(2)The World Bank and other organizations have determined that there is a chronic shortage of text and library books in schools and libraries across Africa, with students left without books or forced to share books at a ratio of 10:1. 
(3)The countries of Africa have the world’s lowest literacy rates, undermining development and weakening citizens’ power to effect socioeconomic and political change. 
(4)Both the Millennium Development Goals and the Education For All initiatives target increased literacy rates by 2015, especially among women and girls, as a key development goal in Africa and the developing world. 
(5)Most African children who attend school have never owned a book of their own. In many classrooms, 10–20 students share one textbook. 
(6)Every year of education has been shown to raise a person’s income potential by at least 10 percent. 
(7)In sub-Saharan Africa, 43.5 percent of the total population is under 14 years old. 
(8)Books and labor to pack these books are currently being donated by citizens across the United States to assist in literacy efforts in Africa. 
(9)22,000 books can be shipped in one cargo container and delivered to Africa for an average cost of $11,000. 
(10)Not-for-profit organizations, through the use of donated books and labor from United States citizens, as well as cash donations, have been able to ship a donated book to Africa for only 50 cents per book, resulting in tremendous cost-efficiency in a time of budget challenges. 
3.Sense of congressIt is the sense of Congress that— 
(1)the availability of textbooks and library books is a critical component of the massive investment by the United States in primary, secondary, higher, and adult community education; and 
(2)the donation of textbooks and library books is a powerful tool of public diplomacy and important to United States national security. 
4.More books for Africa Program 
(a)Establishment and purposeThe Administrator of the United States Agency for International Development (USAID), in consultation with the Basic Education Program administered by USAID, shall establish and administer a program to be known as the More Books for Africa Program (in this Act referred to as the Program) to facilitate the donation, processing, shipping, and distribution of not fewer than 3,000,000 text and library books per year to African schools, libraries, community centers, and other centers of learning in partnership with United States-based entities. 
(b)Donations 
(1)In generalAll text and library books sent to Africa through the Program may come only from unrestricted donations from citizens, not-for-profits, educational institutions, libraries, and private companies. 
(A)InitiativeThe Program shall focus on the donation and distribution of text and library books pertaining to law and democracy, health and medicine, science and math, and other pertinent subject specific areas.  
(c)Quality of booksDonated text and library books shall be evaluated based on— 
(1)presence of an attached cover and all pages relevant to the subject matter of such books;  
(2)condition of book cover and pages, such that the cover and all pages shall have no major rips or stains; and 
(3)legibility of text, such that all text should be legible. 
(d)United States-based partnerships 
(1)In generalThe Program shall encourage partnerships with faith-based organizations, community organizations, K–12 educational institutions, and private companies in the United States for the purpose of leveraging funds and collecting donated text and library books. 
(2)Donation and shipmentThe Program shall help United States entities referred to in paragraph (1) sponsor the donation and shipment of text and library books to communities in Africa and foster cross-cultural relations between such communities. 
(3)VolunteersThe Program shall leverage the work of volunteers in the collection of donated text and library books and the preparation of such book shipments. 
(e)Africa-based partnerships 
(1)Ministries of educationThe Program shall encourage partnerships with African ministries of education (or similar) to aid in the identification and distribution of text and library books to communities in need. 
(2)United States AmbassadorsThe Program shall encourage United States Ambassadors to African countries to make the establishment of libraries and donations of text and library books to schools on behalf of the United States a priority in their work and in the use of the Ambassador’s Special Self-Help Program. 
(3)Peace CorpsThe Program shall leverage the work in Africa of the Peace Corps and its volunteers in the distribution of text and library books to communities in Africa. 
(4)Nongovernmental organizationsThe Program shall encourage partnerships with local African nongovernmental organizations and community organizations to aid in the distribution of text and library books. 
(5)Literacy organizationsThe Program shall encourage collaboration with African literacy organizations to provide training of librarians and teachers in text and library book use, distribution of such books to in-country locations, and clearance of such book containers from port locations. 
(f)Authorized activities 
(1)In generalAmounts appropriated pursuant to the authorization of appropriations in section 6 may be used to cover the following costs associated with the Program: 
(A)Collection and processing of donated text and library books. 
(B)Shipping such books to Africa. 
(C)Distribution of such books. 
(D)Establishing partnerships in accordance with subsections (d) and (e).  
(2)Prohibitions 
(A)Purchase and developmentAmounts authorized to be appropriated pursuant to section 6 to carry out the Program may not be used for the purchase or development of text and library books under the Program. 
(B)AmountsThe cost for collecting, processing, shipping, and distributing text and library books under the Program may not exceed $750 per 1,000 books.
(g)Monitoring and evaluation 
(1)SafeguardsThe Administrator of USAID shall establish safeguards to ensure that text and library books donated under the Program are not resold on the African market. 
(2)ReportNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report on the Program . The report shall describe— 
(A)the number of text and library books donated under the Program;
(B)the use of text and library books donated under the Program;  
(C)the entities receiving text and library books donated under the Program, including end recipients and any intermediary entities involved in such book distribution within African countries; and 
(D)the participation of the Ambassador’s Special Self-Help Program, including a list of participating USAID missions.
(h)Authorization of appropriations There is authorized to be appropriated to the Administrator of USAID $3,000,000 for each of fiscal years 2010 through 2014 for purposes of establishing and implementing the Program. 
 
